DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “an angle changer” and “a fixing member”.  When Examiner goes to the Specification, at paragraph 76, to see the exact structure/definition as to what Applicant is claiming, Examiner merely sees non-limiting examples.  Therefore, this claim language is indefinite as said language fails to particularly point out and distinctly claim the subject matter regarded as the invention and Examiner has no reasonable way to assess/review the prior art in relation to the current claims.
Claims 2-23 are rejected for containing the same indefiniteness issues as claim 1 from which they depend.
Regarding claim 11, Applicant claims in lines 1-2, “is disposed at an inner side than the processing liquid ejection nozzle.”  What exactly is Applicant trying to claim?  This language is indefinite.
Regarding claims 14 and 23, claims 14 and 23 recite the limitation "the pivoting mechanism" in lines 7 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claims 14 and 23, claims 14 and 23 recite the limitation "the pivoting mechanism".  When Examiner goes to the Specification, at paragraph 41, to see the exact structure/definition as to what Applicant is claiming, Examiner merely sees non-limiting examples.  Therefore, this claim language is indefinite as said language fails to particularly point out and distinctly claim the subject matter regarded as the invention and Examiner has no reasonable way to assess/review the prior art in relation to the current claims.
Regarding claim 16, Applicant claims “a first conductor” and “a second conductor”.  When Examiner goes to the Specification, at paragraphs 129 and 131, to see the exact structure/definition as to what Applicant is claiming, Examiner merely sees non-limiting examples.  Therefore, this claim language is indefinite as said language fails to particularly point out and distinctly claim the subject matter regarded as the invention and Examiner has no reasonable way to assess/review the prior art in relation to the current claims.

Claim limitations “angle changer”, “fixing member”, “pivoting mechanism”, “first conductor”, and “second conductor” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the Specification merely gives non-limiting examples.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711